Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 17, and 19 are rejected under 35 U.S.C. § 102 (a1) as being anticipated by U.S. Pat. Pub. No. 2013/0055162 to Arriola.

In Reference to Claim 1, 17, and 19
	Arriola discloses a method for sorting elements on a user interface (Fig. 3), the method implemented on a computer device (Fig. 3), one of more processors of a computing device (Fig. 1) and memory (hard drives [0020] and software (Fig. 1 [0018, 0019, 0022, 0036]) and comprising: 
presenting, on the user interface, user interface (UI) elements in a first arrangement (72 thru 86), wherein a first UI element of the UI elements (i) corresponds to a set of computer applications or computer files (Fig. 3 “Game Title x”), (ii) is associated with a plurality of attributes about the set (“Newly Added”, date, “cover art”), and (iii) is configured to, upon selection via the user interface, launch a computer application or a computer file of the set, or a page about the set (Fig. 4 showing hand icon on games 64); 
receiving a request to sort the UI elements on the user interface, the request comprising a selection of a first attribute of the plurality of attributes (Figs. 4 and 5 selecting a recency of use of a selected title 2); 
sorting the UI elements based on the first attribute to generate a second arrangement of the UI elements (Fig. 5 based on sorting of a recency of use, the array has titles burred out); 
determining, for the first UI element, information about the set (Fig. 5 sswoggle dtails and options), the information comprising the first attribute (Fig. 6 134 sorting rules according to a recency of use attribute) and excluding a second attribute of the plurality of attributes (Fig. 3 other game titles are burred out); and 
presenting, on the user interface and in response to the request, the UI elements in the  second arrangement (Fig. 5) and the information determined for first UI element (Fig. 5 showing swoggle details and options about the title). 

Allowable Subject Matter
4.	Claims 2-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter: the prior art made of record does not teach or suggest a value of a first attribute, a default subset of the plurality of attributes, a sort of the elements based on a second attribute to generate a third arrangement wherein data about the first attribute is excluded, a non-focused presentation, last executions dates and availability date when the first computer application became available on the computer device to a user identifier, a version of the application of a compatible version of the computer device, and a different variation of the same computer program.  U.S. Pat. No. 11,169,665 to Hunter provides previews yet does not provide a means to reduce the clutter from successive sorts based on values of attributes.  U.S. Pat. Pub. No. 2015/0370456 to Kobayashi discloses a string of tiles with attributes but does not provide a default subset of a plurality of attributes.  U.S. Pat. No. 5,497,455 to Suga fails to disclose first, second, or third attributes associated with the displayed tiles.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715